Case 3:20-cv-03426-JD Document 18-3 Filed 07/01/20 Page 1 of 2




                         EXHIBIT 2
                        (REDACTED)
                Case 3:20-cv-03426-JD Document 18-3 Filed 07/01/20 Page 2 of 2




From: Aaron Greenspan <aaron.greenspan@plainsite.org>
Sent: Tuesday, June 30, 2020 3:33 PM
To: Candace Jackman <cjackman@tesla.com>
Subject: Fwd: Greenspan v. Qazi et al. (Test E-Mail)

Ms. Jackman,

It has been over an hour and again you have failed to respond. Since you have provided no other method to contact
you, such as a phone number, and you have not provided the California Bar with a phone, fax, or even e-mail, it does
indeed appear that you want to play games with service, at the very least by making yourself seemingly impossible to
reach. I will not be drawn in.

I have concrete evidence that your raZonale for your prior failure to respond is a lie. Be very careful with what you
ﬁle in court. I will not hesitate to ﬁle for sancZons and/or report you to the Bar, and already have grounds to do so.

I do not agree to any of your proposals and reserve all rights.

Aaron

PlainSite | https://www.plainsite.org


        Begin forwarded message:

        From: Aaron Greenspan <aaron.greenspan@plainsite.org>
        Subject: Re: Greenspan v. Qazi et al. (Test E-Mail)
        Date: June 30, 2020 at 2:15:30 PM PDT
        To: Candace Jackman <cjackman@tesla.com>

        Ms. Jackman,

        Before I spend Zme dra]ing a response to your message, did you receive this e-mail?

        Aaron

        PlainSite | https://www.plainsite.org
